     USDC IN/ND case 1:21-cv-00255 document 1 filed 07/02/21 page 1 of 14


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF INDIANA
                        FORT WAYNE DIVISION


JAMES L. PFENNING and                           )
TAMMY PFENNING                                  )
                                                )
      Plaintiffs,                               )
                                                )
v.                                              )
                                                ) CASE NO.:
                                                )
GREE USA, INC., GREE ELECTRIC                   )
APPLIANCES, INC. OF ZHUHAI,                     )
HONG KONG GREE ELECTRIC                         )
APPLIANCE SALES, LTD.,                          )
MJC AMERICA, LTD. d/b/a                         )
SOLEUS INTERNATIONAL INC., and MJC              )
AMERICA HOLDINGS CO., INC.,                     )
                                                )
      Defendants.                               )

                                COMPLAINT

      COME NOW the Plaintiffs, James L. Pfenning and Tammy Pfenning,

by counsel, the law firm of Burt, Blee, Dixon, Sutton & Bloom, LLP, and for

their Complaint against the Defendants, Gree USA, Inc., Gree Electric

Appliances, Inc. of Zhuhai, Hong Kong Gree Electric Appliances Sales, Ltd.,

MJC America, Ltd. d/b/a Soleus International Inc. and MJC America

Holdings Co., Inc., hereby allege and state as follows:




                           Complaint - Page 1 of 14
    USDC IN/ND case 1:21-cv-00255 document 1 filed 07/02/21 page 2 of 14


                                 The Parties

      1.    Plaintiffs, James L. and Tammy Pfenning (“the Pfennings”), are

a married couple, each over the age of 18 years, residing at 6160 N 100 W,

Howe, IN 46746. The Pfennings also own property located at 5920 North

175 West, Howe, Indiana 46746 (the “Property”).

      2.    Upon information and belief, Gree Electric Appliances, Inc. of

Zhuhai (“Gree Zhuhai”) is a corporation incorporated under the laws of the

People’s Republic of China with its principal place of business in, Zhuhai,

China.

      3.    Gree Zhuhai, is upon information and belief, engaged in the

business of designing, manufacturing, marketing, distributing, branding,

advertising, and/or selling certain appliances, including, but not limited to,

dehumidifiers, including the dehumidifier at issue in this lawsuit.

      4.    Upon information and belief, Hong Kong Gree Electric

Appliances Sales, Ltd. (“Gree Hong Kong”) is a wholly owned subsidiary of

Gree Electric Appliances, Inc. of Zhuhai and is incorporated under the laws

of Hong Kong. Its principal place of business is located Unit 2612 Mirami

Tower, 132 Nathan Road, Tsin Sha Tsui Kowloon, Hong Kong, S.AR. Gree

Hong Kong is a citizen of the People’s Republic of China. Gree Hong Kong




                            Complaint - Page 2 of 14
     USDC IN/ND case 1:21-cv-00255 document 1 filed 07/02/21 page 3 of 14


is at all times material hereto was in the business of selling and/or distributing

electronic appliance products.

      5.    Upon information and belief, Gree Hong Kong is engaged in the

business of designing, manufacturing, marketing, distributing, branding,

advertising, and/or selling certain appliances, including, but not limited to,

dehumidifiers, including the dehumidifier at issue in this lawsuit.

      6.    Federal district courts have held as a matter of law that Gree

Zhuhai and Gree Hong Kong may be served with process through its agents

in the United States, including in cases in the Northern District of Indiana.

      7.    Gree USA, Inc. (“Gree USA”) is a California corporation with its

Chief Executive Officer being Jun Ouyang, whose address is 4195 Chino

Hills Parkway #1026, Chino Hills, California 91709. It is a subsidiary of Hong

Kong Gree Electric Appliances Sales, Ltd, which, in turn, is a wholly owned

subsidiary of Gree Electric Appliances, Inc. of Zhuhai.

      8.    Gree USA is engaged in the business of designing,

manufacturing, marketing, distributing, branding, advertising, and/or selling

certain appliances, including, but not limited to, dehumidifiers, including the

dehumidifier at issue in this lawsuit.

      9.    MJC America, Ltd. d/b/a Soleus International, Inc. is a California

corporation with its principal place of business in California. It is a


                             Complaint - Page 3 of 14
    USDC IN/ND case 1:21-cv-00255 document 1 filed 07/02/21 page 4 of 14


manufacturer, importer, and distributor of home comfort products, including

dehumidifiers. Its address is 280 S. Lemon Ave. #1507 Walnut, California

91788.

      10.   MJC America Holdings Co., Inc. is a privately held California

Corporation with its principal place of business in California. Hereinafter,

both defendants MJC America, Ltd. d/b/a Soleus International, Inc. and MJC

America Holdings Co., Inc. are referred to as “MJC.”

      11.   Upon information and belief, MJC was a minority owner and/or

was the parent company of Gree USA and the two entities were alter egos

of one another such that they had no distinct entities and operated as one

and the same entity.

      12.   Gree USA and Gree Hong Kong are the alter egos of Gree

Zhuhai, and all three entities operate as one and the same, with Gree Zhuhai

exerting substantial control over the day-to-day operations of all three

entities and with Gree Hong Kong and Gree USA dependent upon Gree

Zhuhai for money, both entities incapable of operating financially without the

backing of Gree Zhuhai.

      13.   Gree USA has an agency relationship for purposes of service of

process and jurisdiction with both Gree Hong Kong an Gree Zhuhai.




                           Complaint - Page 4 of 14
     USDC IN/ND case 1:21-cv-00255 document 1 filed 07/02/21 page 5 of 14


                              Jurisdiction and Venue

      14.   Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction over the

case because it is a lawsuit between parties of diverse citizenship and the

amount in controversy exceeds $75,000.

      15.   Venue lies in this District Court pursuant to 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions giving rise

to the claims herein occurred in this district. Specifically, a fire occurred at a

property located at 5920 North 175 West, Howe, Indiana 46746, resulting

from a defective dehumidifier that is the subject of this lawsuit.

      16.   At all times relevant, Gree Zhuhai, Gree Hong Kong, and Gree

USA, Inc. (collectively referred to herein as “Gree”) were engaged in the

business of designing, manufacturing, supplying, distributing, marketing,

advertising, and selling consumer appliances, including dehumidifiers or

parts thereof, throughout the United States, including in the State of Indiana

and including the specific product at issue in this case.

      17.   Each of the Defendants is subject to the jurisdiction of this Court

as each Defendant does substantial business within the state of Indiana,

including the marketing, selling, and distribution of the product at issue, has

purposefully availed itself of the forum, and the matter made the basis of this

lawsuit arises out of and relates to the company’s contacts with the State of


                             Complaint - Page 5 of 14
    USDC IN/ND case 1:21-cv-00255 document 1 filed 07/02/21 page 6 of 14


Indiana, which contacts are significant. Each Defendant derives substantial

revenue from the sale of consumer products, including the product at issue,

to Indiana consumers.

      18.     Defendants Gree USA, Inc., Gree Hong Kong, MJC, and Gree

Zhuhai each participated in placing defective dehumidifiers, including the

subject dehumidifier described below, in the stream of commerce, with the

expectation that they would and will be purchased and utilized by consumers

in Indiana.

      19.     Defendants Gree USA, Inc., Gree Hong Kong, MJC, and Gree

Zhuhai either directly or indirectly derived substantial revenue from the State

of Indiana through the sale of dehumidifiers to consumers at all times

relevant hereto.

      20.     Gree USA, Inc., Gree Hong Kong, MJC, and Gree Zhuhai are

each the actual and/or the apparent manufacturer of the defective product

made the basis of this litigation. Each is liable as a “manufacturer” under

Indiana Code § 34-20-2.

                                General Allegations

      21.     The Pfennings’ Property is a single story ranch style home with

a fully finished basement that was built nearly twenty years ago.

      22.     The Property was purchased by the Pfennings in 2015.


                             Complaint - Page 6 of 14
       USDC IN/ND case 1:21-cv-00255 document 1 filed 07/02/21 page 7 of 14


        23.    On August 3, 2019, Mr. Pfenning awoke at approximately 6:30

a.m.

        24.    Shortly thereafter, Mr. Pfenning heard a noise coming from the

basement mechanical room.

        25.    When he opened the door to the mechanical room, Mr. Pfenning

discovered heavy smoke from a fire.

        26.    Mr. Pfenning woke Mrs. Pfenning and evacuated the home due

to the fire.

        27.    Terry King, forensic fire investigator with EFI Global, completed

his investigation of the cause and origin of the fire on August 6, 2019 (the

“Fire Loss”).

        28.    Mr. King determined that the Fire Loss was caused by a

dehumidifier manufactured by the Defendants.

        29.    Mr. King was able to identify the Defendants as the manufacturer

of the dehumidifier due to the embossed “E” on the dehumidifier (the

“Dehumidifier”).

        30.    As a result of the Fire Loss, the Pfennings suffered damages to

the home itself (the “Structure”) and personal property located in the Property

(“Personal Property”).

        31.    With respect to the Structure, it was determined to be a total loss.


                               Complaint - Page 7 of 14
    USDC IN/ND case 1:21-cv-00255 document 1 filed 07/02/21 page 8 of 14


     32.     The Pfennings have obtained an estimate to rebuild the Structure

in the amount of Four Hundred Eighty-Six Thousand Eight Hundred and

Seventy-Three Dollars and 00/100 ($486,873.00).

     33.     With respect to the Pfennings’ Personal Property, the Fire Loss

caused significant smoke and soot damage.

     34.     The Pfennings incurred losses to their Personal Property in the

total amount of Three Hundred and Eight Thousand Six Hundred and

Seventy-Two Dollars and 1/100 ($308,672.01).

     35.     As a result of being displaced from the Property due the Fire

Loss, the Pfennings have incurred additional living expenses in the amount

of Twenty-Two Thousand Nine Hundred Nineteen Dollars and 06/100

($22,919.06).

     36.     The Pfennings’ damages are a result of the Fire Loss caused by

a dehumidifier that was designed, manufactured, and placed into the stream

of commerce by the Defendants.

           Count I – Strict Liability under Indiana Product Liability Act

     37.     The Pfennings hereby incorporate by reference rhetorical

paragraphs 1-36 of their Complaint for Damages as fully set forth herein.

     38.     The Defendants designed, manufactured, and placed into the

stream of commerce the Dehumidifier which resulted in the Fire Loss.


                            Complaint - Page 8 of 14
    USDC IN/ND case 1:21-cv-00255 document 1 filed 07/02/21 page 9 of 14


     39.   The actions and/or inactions of the Defendants, or their

employees, agents or subcontractors, resulted in the significant damages

incurred by the Pfennings as detailed herein.

     40.   The Dehumidifier was unreasonably dangerous at the time it left

the possession and control of the Defendants because:

           a.    It was designed and manufactured in such a way as to

           cause a malfunction and ignite a fire;

           b.    It failed to remove humidity in a safe manner as would be

           expected by the ordinary consumer;

           c.    It lacked adequate safety features or safeguards to prevent

           the Dehumidifier from igniting a fire at the Pfenning residence;

           d.    The Defendants failed to properly inspect and test the

           Dehumidifier to protect against a fire hazard;

           e.    The Dehumidifier was constructed with plastic insufficient

           to withstand temperatures that could be achieved and expected

           with foreseeable use if the product;

           f.    The Defendants failed to properly inspect and test the

           Dehumidifier to ensure that it was safe and not unreasonably

           dangerous when used to reduce humidity in a residential setting;




                           Complaint - Page 9 of 14
USDC IN/ND case 1:21-cv-00255 document 1 filed 07/02/21 page 10 of 14


       g.    The Dehumidifier was designed, manufactured, marketed,

       distributed, and sold for the purpose of reducing humidity in a

       residential setting, though it had been manufactured and

       designed with materials which were inadequate for such a

       purpose and which presented a fire hazard;

       h.    The Dehumidifier was labeled, marketed, distributed,

       supplied, and sold for the purpose of reducing humidity in a

       residential setting even though it was unsafe and unreasonably

       dangerous when used for this intended application;

       i.    The Dehumidifier was designed and manufactured without

       adequate warning to the intended users that it posed a fire risk

       when used for the intended purpose of reducing humidity in a

       residential setting;

       j.    The Dehumidifier was designed and manufactured in such

       a way as to cause overheating at the control panel within the

       product that posed a risk of fire when used for the intended

       purpose of reducing humidity in a residential setting;

       k.    The    Dehumidifier     was     otherwise   defective      and

       unreasonably dangerous in its design, manufacture, assembly,

       and with respect to its warning; and/or


                       Complaint - Page 10 of 14
    USDC IN/ND case 1:21-cv-00255 document 1 filed 07/02/21 page 11 of 14


            l.    The Dehumidifier’s control device that was intended to turn

            off power to the machine when it achieved an unsafe

            temperature failed to adequately perform its function, such that

            the dehumidifier overheated and started on fire.

      41.   The Dehumidifier reached the Pfennings without substantial

alteration in the condition in which the product is sold by the Defendants.

      42.   The Defendants had actual knowledge that the Dehumidifier was

defective in its design and/or manufacture, and that a loss, such as a fire in

this action, had a substantial likelihood of occurring.

      43.   The Pfennings are individuals that the Defendants should have

reasonably foreseen as being subject to harm caused by the defective

condition and state of the Dehumidifier.

      44.   At all times relevant hereto, the Pfennings used the Dehumidifer

in accordance with the manufacturer’s instructions and in a manner

reasonably foreseeable to the Defendants.

      45.   As a direct and proximate cause result of one or more of the

foregoing defective and unreasonably dangerous conditions or other such

conditions, the Dehumidifier suddenly and calamitously ignited and burned

the Property, causing significant smoke and fire-related property damage to

the Property and to other property located therein.


                            Complaint - Page 11 of 14
    USDC IN/ND case 1:21-cv-00255 document 1 filed 07/02/21 page 12 of 14


      46.   The Defendants designed and manufactured the product at issue

and are manufacturers under Indiana law.

      47.   The Defendants sold the Dehumidifier and placed it into the

stream of commerce in a defective and unreasonably dangerous condition.

More specifically, it malfunctioned and caused a fire.

      48.   The Defendants are strictly liable for any and all harm and

damages caused by the Dehumidifier.

      49.    The Pfennings are entitled to recover this amount from the

Defendants under the Indiana Product Liability Act.

      WHEREFORE, Plaintiffs, James L. and Tammy Pfenning, hereby

respectfully request that this Honorable Court enter a judgment in their favor

and against the Defendants, Gree USA, Inc., Gree Electric Appliances, Inc.

of Zhuhai, Hong Kong Gree Electric Appliances Sales, Ltd., MJC America,

Ltd. d/b/a Soleus International Inc. and MJC America Holdings Co., Inc., for

any and all direct, incidental or consequential damages associated with the

actions or inactions of the Defendants, their agents, employees or

subcontractors, as set forth throughout this Complaint, for any and all

attorney’s fees incurred in this matter, and for any and all other relief this

Court deems just and proper in the premises.




                           Complaint - Page 12 of 14
    USDC IN/ND case 1:21-cv-00255 document 1 filed 07/02/21 page 13 of 14


                              Count II – Negligence

     50.   The Pfennings hereby incorporate by reference rhetorical

paragraphs 1-49 of their Complaint for Damages as fully set forth herein.

     51.   The Defendants owed a duty to users of the dehumidifier,

specifically the Pfennings, to exercise reasonable case in their design and

manufacture of the Dehumidifier.

     52.   The Defendants breached this duty.

     53.   The Pfennings suffered damages as a result of the Defendants’

breach which caused the Fire Loss.

     54.   As of the date of filing, the Pfennings’ damages total Eight

Hundred Eighteen Thousand Four Hundred Sixty-Four Dollars and 07/100

($818,464.07).

     WHEREFORE, Plaintiffs, James L. and Tammy Pfenning, hereby

respectfully request that this Honorable Court enter a judgment in their favor

and against the Defendants, Gree USA, Inc., Gree Electric Appliances, Inc.

of Zhuhai, Hong Kong Gree Electric Appliances Sales, Ltd., MJC America,

Ltd. d/b/a Soleus International Inc. and MJC America Holdings Co., Inc., for

any and all direct, incidental or consequential damages associated with the

actions or inactions of the Defendants, their agents, employees or

subcontractors, as set forth throughout this Complaint, for any and all


                           Complaint - Page 13 of 14
    USDC IN/ND case 1:21-cv-00255 document 1 filed 07/02/21 page 14 of 14


attorney’s fees incurred in this matter, and for any and all other relief this

Court deems just and proper in the premises.

                       Respectfully submitted,


                       /s/Katherine R. Gould
                       Jeremy J. Grogg, #24206-02
                       Katherine R. Gould, #27125-49
                       BURT, BLEE, DIXON, SUTTON & BLOOM, LLP
                       200 East Main Street, Suite 1000
                       Fort Wayne, IN 46802
                       (260) 426-1300
                       Attorneys for Plaintiffs
                       jgrogg@burtblee.com
                       kgould@burtblee.com




                           Complaint - Page 14 of 14
